THE PRUDENTIAL VARIABLE CONTRACT REAL PROPERTY PARTNERSHIP SCHEDULE III - REAL ESTATE OWNED:PROPERTIES DECEMBER 31, 2010 Gross Amount at Which Initial Costs to the Partnership Costs Carried at Close of Year Capitalized Encumbrances Building & Subsequent to Building & Year of Date Description at 12/31/10 Land Improvements Acquisition Land Improvements Sales Total Construction Acquired Properties: Office Building Lisle, IL None Apr., 1988 Garden Apartments Atlanta, GA - (b) - Apr., 1988 Garden Apartments Raleigh, NC (c) Jun., 1995 Hotel Lake Oswego, OR - Dec., 2003 Office Building Brentwood, TN None Oct., 1995 Office Building Beaverton , OR None Dec., 1996 Office Complex Brentwood, TN None Oct., 1997 Retail Shopping Center Hampton, VA May, 2001 Retail Shopping Center Westminster, MD - June, 2006 Retail Shopping Center Ocean City, MD Nov., 2002 Garden Apartments Austin, TX - May, 2007 Retail Shopping Center Dunn, NC None - Aug., 2007 Garden Apartments Charlotte, NC - Sep., 2007 (a) (a) Balance at beginning of year Additions: Acquistions - - - Improvements, etc. Deletions: Sale - Write off of uncollectible interest receivable - - Balance at end of year (b) Net of $1,000,000 settlement received from lawsuit. (c) Net of an unamortized discount of $10,237
